5h

woo . , Chee ho CEL wo . .
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : : Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America © *- JUDGMENT IN A CRIMINAL CASE
v. {For Offenses Committed On or After November 1, 1987)
Luis Daniel German-Chavez . Case Number: 3:19-mj-22599
Charles N Guthrie
Defendant's Atforney

REGISTRATION NO. 86116298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

L] was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense ; . , Count Number(s)
81325 ILLEGAL ENTRY (Misdemeanor) - 1
L] The defendant has been found not guilty on count(s)
L] Count(s) . ' dismissed on the motion of the United States.
IMPRISONMENT

‘The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of.

 

Pk TIME SERVED Oo = days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in .

the defendant’s possession at the time of arrest upon their deportation or removal.
(3 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments -
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, June 27, 2019
Date of Imposition of Sentence

Received / é Wh bw Li lepton Sail br

DUSM inten RABLE JACQUELINE. CORLEY
| ED STATES MAGISTRATE JUDGE

- Clerk’s Office Copy | 3:1 9-mj-22599

 
